DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Method for manufacturing a silicon carbide single crystal by adjusting the position of a hole in a top of the growth container relative to the off angle of the silicon carbide substrate

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Allowable Subject Matter
Claims 4-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for manufacturing a silicon carbide single crystal in which a growth container is surrounded by a heat-insulating material with a hole for temperature measurement provided in a top thereof, a seed crystal substrate is disposed in a center at a top on an inside of the growth container, and a silicon carbide raw material is disposed at a bottom of the growth container, wherein a position of a center of the hole for temperature measurement deviates from a position of a center of the seed crystal substrate disposed inside the growth container to a position on a periphery side, the silicon carbide single crystal has a main surface tilted by an off angle from a {0001} plane which is a basal plane used as the seed crystal substrate, and the silicon carbide single crystal is grown with the seed crystal disposed so that a direction of a component of a normal vector of the basal plane of the seed crystal substrate parallel to the main surface of the seed crystal substrate and an eccentric direction of the center of the hole for temperature measurement relative to the center of the seed crystal substrate are opposite directions in a cross-sectional view including the center of the seed crystal substrate and the center of the hole for temperature measurement as recited in the context of claim 4.  Dependent claims 5-7 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 4.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2017/0342593 to Sato, et al. (hereinafter “Sato”) and Japanese Patent Appl. Publ. No. JP2012-131679 to Tsuge, et al. (“Tsuge”).  In Figs. 1-4 and ¶¶[0049]-[0058] as well as Example 1 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714